Citation Nr: 0009580	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative subluxation of the right shoulder (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had service from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 1996 the RO denied entitlement to a total rating 
due to individual unemployability and entitlement to 
increased ratings for the veteran's bilateral 
foot disabilities.  The RO notified the veteran of these 
decisions by letter dated October 15, 1996.  The veteran 
filed a Notice of Disagreement with these decisions in 
February 1997.  The RO issued a Statement of the Case in 
January 1998.  The veteran did not file a timely Substantive 
Appeal.  38 U.S.C.A. §§ 20.302(b) (1999).  In October 1998, 
the veteran filed a claim for entitlement to a total rating 
due to individual unemployability.  This is matter is 
referred to the RO for appropriate action.  


REMAND

At a March 2000 videoconference hearing, held in lieu of an 
in-person Travel Board hearing, the veteran testified that 
his shoulder disability has increased in severity since the 
most recent VA compensation examination in April 1998.  
The veteran testified that he now experiences numbness of the 
entire right upper extremity due to his shoulder disability.  
The veteran also testified that he has received VA treatment 
for his shoulder since the April 1998 VA examination and that 
his treating VA physician, J.C.B., M.D., has stated that the 
right shoulder disability has increased in severity.  
Finally, the veteran and his spouse testified that Dr. J.C.B. 
advised them that the veteran's options were to live with the 
pain or undergo a total shoulder replacement, and recommended 
the replacement.  Transcript, (Mar. 2000). 




Thus, the Board finds that the current record is insufficient 
to properly evaluate the veteran's right shoulder disability 
and is of the opinion that VA examination is indicated at 
this time.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, for the reasons above, the claim is remanded to 
the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ensure that all records 
of pertinent treatment and/or evaluation 
at VA facilities or by private medical 
care providers to date are associated 
with the claims file.  The veteran 
testified that he received VA treatment 
for his shoulder since the April 1998 VA 
examination, and that his treating VA 
physician, Dr. J.C.B., has stated that 
his right shoulder disability has 
increased in severity.  The veteran also 
testified that Dr. J.C.B. recommended a 
total shoulder replacement.  The RO 
should ensure that the VA records include 
all the medical treatment records and 
statements of Dr. J.C.B.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations for evaluation of the right 
shoulder disability.  The claims folder 
and a separate copy of this remand MUST 
be made available to the examiners for 
review before the examinations, the 
receipt of which should be acknowledged 
in the examination reports.  All 
indicated diagnostic studies should be 
completed.  

The orthopedic examiner is requested to 
identify all residuals of the veteran's 
service-connected right shoulder injury, 
specifically indicating whether the 
veteran has any impairment of the 
humerus, including fibrous union, 
recurrent dislocation, malunion or 
nonunion.  The examiner should also 
provide a statement as to what 
constitutes "normal" range of shoulder 
motion in degrees.  The examiner should 
note all active and passive ranges of 
right shoulder motion in degrees and 
comment on the presence and degree of, or 
absence of, the following: Visibly 
manifested pain with movement; muscle 
atrophy; weakness; fatigability; sensory 
changes; or other objective 
manifestations that would demonstrate 
functional shoulder impairment.

The neurologic examiner should identify 
any existing neurologic symptomatology 
attributable to the service-connected 
right shoulder disability, and 
specifically confirm or refute the 
presence of any resulting upper extremity 
manifestations, radiculopathy or the 
like.  It should be noted that 
the veteran testified he now experiences 
numbness of the entire right upper 
extremity.  If electrodiagnostic tests 
are indicated, they should be 
accomplished.  The etiology of any 
neurological manifestations or impairment 
should be determined and the examiner 
should distinguish between any 
radiculopathy or other neurological 
manifestations or impairment that is due 
to right shoulder injury from that, if 
any, due to an unrelated cause.   

Both examiners should specifically 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected right shoulder disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999).  Both examiners 
are also requested to provide an opinion 
as to whether the veteran's complaints of 
pain, motion limitation, and functional 
loss are consistent with the 
objective findings.  Any orthopedic or 
neurological tests that can be performed 
to determine whether the veteran's 
complaints and any apparent limitations 
have an organic basis should be 
accomplished to the extent feasible and 
the results should be explained in plain 
language.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should ensure that the 
examination reports are adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim with 
application of all potentially applicable 
diagnostic codes under 38 C.F.R. Part 4 
consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


